Judgment unanimously affirmed. Memorandum: Defendant was indicted for the rape of a 10-year-old girl. Following the denial of his motion for inspection of the Grand Jury minutes and dismissal of the indictment, defendant entered an Alford plea to a charge of third degree rape. We believe that the court should have granted defendant’s motion to inspect the Grand Jury minutes; however, the minutes are included in the record on appeal and we have examined them. The 10-year-old victim who appeared before the Grand Jury was properly sworn after being asked several preliminary questions by the District Attorney. It was for the District Attorney to determine the competency of this witness to testify (CPL 190.30, subd 5; People v Di Falco, 44 NY2d 482, 487). Even if the witness were not properly sworn, her testimony was sufficiently corroborated to warrant the denial of defendant’s motion to dismiss the indictment. We have considered defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Oswego County Court—rape, third degree.) Present—Dillon, P. J., Cardamone, Simons, Doerr and Moule, JJ.